Rothrock, J.
The defendant was jointly indicted with George Weems for the ¡murder of L. B. Ridpath. They were separately tried, at the same term of court. Weems was tried and convicted first, and the ¡trial of Hamdl occurred immediately afterward. Weems appealed, and the judgment and sentence against him were affirmed at the present term ¡of this court. State v. Weems, 96 Iowa, 426 (65 N. W. Rep. 387). Nearly all of the questions in this appeal are disposed of in, ithe opinion in the appeal of Weems. The two eases have been considered together, and It will he necessary only to dispose of such questions 'in this case as did not arise to the other.
*729After the joint application for a change of venue was- overruled, Hamil renewed the motion, and filed some additional affidavits. The motion was again overruled. Another motion, for a ■change of venue was made, pen-ding -the impaneling of the jury. There were no addition'al) affidavits filed in support of this last motion. The defendant also filed an affidavit 'that .the judge before whom the case was tried was prejudiced against him. We have examined ail these proceedings, and they appear -to us to present oro stronger showing than that made on the joint lappliaajtion for a change, the overruling of which we have sustained in the other ■appeal. They show that the newspapers of the city, in reporting the Weems 'ferial then in progress, published articles 'condemning the murder and the murderers -in about the. same manner as they did before the 'trial commenced, and the claim was made that the public trial of Weems prejudiced persons who were called to sit ■upon the jury in the 'trial of Hamil. We think 'all this contention should be disposed of by the single consideration that the ¿actual record as made on the impaneling of the jury shows that the court did not err in rulings on challenges to jurors-, and in determining •that the jurors had mot formed is-udh opinions as would preclude them from rendering a just and 'impartial verdict, upon the evidence and the law as given to them by the court.
Objection 'is made to part of the 'Charge -of the court to the jury. The instructions complained of were given on the trial of Weem-s, and the same objections were made in that case. We do not think i»t necessary to give them further consideration than we have in the other ease. Such as are not specially mentioned in- the opinion 'in th-ait appeal do not appear to us to 'have sufficient merit to require discussion. The same may be said -of 'other questions presented on this appeal. The judgment of the district court is affirmed.